AFFIRM: Opinion issued January 11, 2013.




                                                                In The
                                           otnurt of Appeals
                                 ltiftlf ilistrirl uf IDexas at IDallas
                                                     No. 05-11-01501-CR
                                                     No. 05-11-01502-CR


                                         KEVEN C. CALDWELL, Appellant

                                                                    v.
                                         THE STATE OF TEXAS, Appellee


                              On Appeal from the 363rd Judicial District Court
                                           Dallas County, Texas
                            Trial Court Cause Nos. F09-25227-W & F09-72926-W


                                                           OPINION
                                 Before Justices FitzGerald, Fillmore, and Richter'
                                           Opinion By Justice Fillmore

         Keven C. Caldwell was indicted for two aggravated robbery offenses, one enhanced by two

prior convictions and the other enhanced by one prior conviction. A jury convicted Caldwell of both

aggravated robbery offenses. The trial court found the alleged enhancements true and assessed

punishment of forty-five years' imprisonment on each offense. Caldwell asserts (l) the trial court

erred by overruling Caldwell's objection that questions in the juror questionnaire allowed the State

to strike jurors in violation of Batson v. KentuckY and by allowing the State to present evidence of


   1 The Honorable Martin E. Riehle!". Retired Justice. Coun of Appeals. Fifth District of Texas at Dallas, siuing by assignmenL


   )
   - 476 U.S. 79 ( 1986).
an extraneous offense of which Caldwell did not have sufficient notice, and (2) the evidence is

insufficient to support a tinding that Caldwell used or exhibited a deadly weapon in Lhe commission

of Lhe offenses. We affirm the trial court's judgment.

                                          Background

       On October 9, 2009, Lauren Smilh was working as a loan officer for Lhe Cash Store located

at Skillman and Abrams in Dallas, Texas. Caldwell entered the store and pointed a silver automatic

handgun with a black handle at Smith and her coworker. Smith was afraid that Caldwell was going

to shoot her and her coworker. Smith was pregnant at the time and was afraid she would lose the

baby if Caldwell shot her. Caldwell demanded that Smith's coworker put the money from the cash

drawers in a bank bag. Caldwell then left with the money and Smith's cellphone.

        Because she was afraid of being robbed again at the Cash Store located at Skillman and

Abrams, Smith accepted a demotion and began working at the Cash Store located off Broadway in

Garland, Texas. On October 27, 2009, Caldwell carne into the Cash Store in Garland, put a bank

bag on the counter, and .. pulled out" the same gun he had used in the previous robbery. A video of

the robbery shows Caldwell with a gun in his hand. Smith thought that Caldwell recognized her

from the previous robbery and was afraid he was going to shoot her or her coworker. Caldwell

demanded that Smith's coworker put the money from the cash drawers into the bank bag. Caldwell

Lhen left with the money.

        On November 7, 2009, Caldwell was arrested in Forney, Texas. When he was arrested,

Caldwell had a silver 9-millimeter automatic handgun with a black pistol grip in his possession. The

gun seized from Caldwell was admitted into evidence at trial.

        Officer Bo Davenport of the Mesquite police department interviewed Caldwell on March 29,

20 l 0. During the interview, Caldwell admitted he committed the robberies at the Cash Store




                                                -2-
locations in Dallas and Garland. He also admitted using during the robberies the 9-millimeter

handgun that was in his possession when he was arrested in Forney.

                                        Juror Questionnaire

        In his first point of error, Caldwell argues the trial court erred by allowing the juror

questionnaire to include certain questions that allowed the State to strike potential jurors in violation

of Batson. Prior to voir dire, Caldwell objected to a number of the questions included in the

questionnaire on the ground the questions "had a higher impact on members of the African-American

community'' and had the "effect of skewing the jury selection process and taking off African-

American jurors in violation of Batson." The trial court overruled Caldwell's objections. We can

overturn a trial court's ruling on a Batson challenge only if the ruling was clearly erroneous. Watkins

v. State, 245 S.W.3d 444,447-48 (Tex. Crim. App. 2008).

        The record contains the venire seating chart and juror information sheets providing basic

information about the venire members, including race. The venire consisted of seventeen African-

Americans, ten Hispanics, forty-one Caucasians, three Asians, and one "Other." As to those

members of the venire within the strike zone, the parties agreed to excuse four African-Americans,

five Hispanics, thirteen Caucasians, and two Asians from the panel.              The completed juror

questionnaires containing the responses of the members of the venire to the objected-to questions

are not in the record. A total of eighteen individuals were struck by the State, Caldwell, or both. The

record does not reflect which party struck any individual member of the venire, and Caldwell did not

object that any of the State's strikes violated Batson. The jury consisted of one African-American,

ten Caucasians, and one "Other."

         Under Batson, "[i]t is unconstitutional to strike a person from a jury because of race."

Hassan v. State, 369 S.W.3d 872, 875 (Tex. Crim. App. 2012). Resolution of a Batson challenge




                                                   -3-
raised by a defendant is a three-step process:

       ( 1) the party opposing the strike must establish a prima facie case of purposeful
       discrimination, (2) if that occurs, the party making the strike must offer a race-neutral
       explanation for the strike, and (3) the trial court must then detennine whether the
       party opposing the strike has established purposeful discrimination.

!d. (italics in original). To establish a prima facie case under Batson, a defendant must show ( l) the

State exercised its strikes to exclude members of a cognizable minority group from the venire; and

(2) this fact, along with any other relevant facts and circumstances, raise an inference that the State

struck the members of the venire because of their race. See Batson, 476 U.S. at 96; Hassan, 369
S.W.3d at 875 (citing Batson, 476 U.S. at 96 and Miller-El v. Dretke, 545 U.S. 231,239 (2005));

see also Powers v. Ohio, 499 U.S. 400, 405~6. 416 (1991).

        Caldwell asserts that he "is not objecting to the State's actual use of their peremptory strikes,

but to the method as to how the State gathers evidence by which to make their peremptory strikes."

Even if a Batson challenge could be properly asserted against the method the State uses to gather

evidence to assist it in exercising its peremptory strikes, the record does not reflect what evidence

the State might have gathered. The record does not contain any potential juror's answers to the

objected-to questions and does not reflect the State exercised a peremptory strike against any venire

member on the basis of race or because the venire member answered any one of the questions in any

specific manner.

        Caldwell failed to make a prima facie case that the State peremptorily excluded a member

of the venire on the basis of race. We, therefore, resolve his first point of error against him.

                                     Sufficiency of the Evidence

        In his second point of error, Caldwell contends the evidence is insufficient to support a

finding he used or exhibited a deadly weapon in the commission of the two robberies. We review




                                                   -4-
the sufficiency of the evidence under the standard set out in Jackson v. Virginia, 443 U.S. 307

( 1979). Adames v. State, 353 S.W.3d 854, 859 (Tex. Crim. App. 2011 ), cert. denied, 132 S. Ct. 1763

(20 12). We examine all the evidence in the light most favorable to the verdict and determine

whether any rational trier of fact could have found the essential elements of the offense beyond a

reasonable doubt. Jackson, 443 U.S. at 319; ~dwnes, 353 S.W.3d at 860. This standard recognizes

"the responsibility of the trier of fact fairly to resolve contlicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S.

at 319; see also Adwnes, 353 S.W.3d at 860. The jury, as the fact finder, is entitled to judge the

credibility of the witnesses, and can choose to believe all, some, or none of the testimony presented

by the parties. Chambers v. Stare, 805 S.W.2d 459,461 (Tex. Crim. App. 1991). We defer to the

jury's determinations of credibility, and may not substitute our judgment for that of the fact finder.

Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010) (plurality op.); King v. State, 29
S.W.3d 556, 562 (Tex. Crim. App. 2000) (in conducting legal sufficiency analysis, appellate court

"may not re-weigh the evidence and substitute our judgment for that of the jury").

        A person commits robbery if, in the course of committing theft and with intent to obtain or

maintain control of the property, he intentionally, knowingly, or recklessly threatens or places

another in fear of imminent bodily injury of death. TEX. PENAL CODE ANN. § 29.02(a)(2) (West

2011 ). A person commits aggravated robbery if he uses or exhibits a deadly weapon in the course

of committing a robbery. !d. § 29.03(a)(2). A firearm is a deadly weapon per se. £y; parte Huskins,

176 S.W.3d 818, 820 (Tex. Crim. App. 2005); see also TEX. PENAL CODE ANN. § 1.07(a)( 17)(A)

(West Supp. 2012).

        Caldwell argues the evidence is insufficient to support the jury's finding a deadly weapon

was used during the robberies. However, Smith testified Caldwell used the same "gun" in both




                                                 -5-
robberies. She described the gun as a silver automatic handgun with a black handle. The videotape

of the second robbery shows Caldwell with a gun in his hand. When Caldwell was arrested in

Forney, he had a silver 9-millimeter automatic handgun with a black grip. Caldwell told Davenport

that he used the 9-millimeter gun during the two robberies. Testimony using the term "gun"

ordinarily is sufficient to authorize the jury to find that a deadly weapon was used. Wright v. State,

591 S.W.2d 458,459 (Tex. Crim. App. [Panel Op.) 1979). "Absent any specific indication to the

contrary at trial, the jury should be able to make the reasonable inference, from the victim's       -
testimony[,] that the 'gun' [that) was used in the commission of a crime, was, in fact, a firearm."

Cmz v. State, 238 S.W.3d 381,388 (Tex. App.-Houston [lst Dist.) 2006, pet. refd).

       Caldwell complains that Smith did not identify the gun admitted into evidence as the one

used in the robberies. We first note there can be sufficient evidence to support a finding a deadly

weapon was used even if the weapon is not introduced into evidence. Romero v. State, 331 S.W.3d
82, 84 (Tex. App.-Houston [14th Dist.) 2010, pet. ref d); see also Morales v. State, 633 S.W.2d
866, 868 (Tex. Crim. App. LPanel Op.) 1982)). In this case, however, a gun was introduced into

evidence. Although Smith was not asked to identify the gun admitted into evidence as the gun used

during the robberies, it was established that the gun was taken from Caldwell when he was arrested

in Forney. Caldwell told Davenport that he used that specific gun in the two robberies. Accordingly,

the evidence was sufficient to establish the gun admitted into evidence was the gun used in the

robberies.

        We conclude the evidence is sufficient for a reasonable juror to find Caldwell used or

exhibited a deadly weapon during the commission of the two robberies. We resolve Caldwell's

second point of error against him.
--·   ·-:----··-~~---   --




                                                   l279 S.W.3d 336, 343 (Tex. Crim. App. 2009). We will not

  reverse a decision of the trial court that is within the zone of reasonable disagreement. /d. at 343~.

                   During the guilt phase of the trial, the State called Officer Michael Hopkins to testify about

  the gun and other items seized from Caldwell when he was arrested in Forney. Caldwell objected

  that the evidence pertained to the extraneous offense of unlawful carrying of a weapon and was not

  admissible under rule of evidence 404(b). Although Caldwell asserted he had not challenged his

  identification as the robber, the State argued the seized items tended to prove identity. Caldwell did

  not argue he had failed to receive notice of the State's intent to use the evidence.

                   The objection made at trial must comport with the error raised on appeal. Clark v. State, 365

  S.W.3d 333, 339 (Tex. Crim. App. 20 12); Camacho v. State, 864 S. W .2d 524, 533 (Tex. Crim. App.

  1993). Caldwell did not raise with the trial court the issue he now argues on appeal. Accordingly,

  Caldwell has failed to preserve his complaint for our review. TEX. R. APP. P. 33.l(a)(l)(A); Lovill

  v. State, 319 S.W.3d 687,691-92 (Tex. Crim. App. 2009). We resolve Caldwell's third point of

  error against him.

                    We affirm the trial court's judgment.



                                                                  ROBERT M. FILLMORE
                                                                  JUSTICE
  Do Not Publish
  TEX. R. APP. P. 47
  lll501F.U05




                                                            -7-
                                 otourt of Appeals
                      1F.iftl1 1llistrid of IDexas at ilallas
                                     JUDGMENT
KEVEN C. CALDWELL, Appellant                     Appeal from the 363rd Judicial District
                                                 Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-11-01501-CR         V.                    F09-25227- W).
                                                 Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                     Justices FitzGerald and Richter
                                                 participating.


      Based on the Court's opinion of this date, the judgment of the trial court is AFFIRMED.




Judgment entered January 11,2013.




                                                  ROBERT M. FILLMORE
                                                  JUSTICE
                                otnurt nf 1\ppeals ·
                       llfifth 11listrid nf IDexas at 11lallas
                              )




                                      .JUDGMENT
KEVEN C. CALDWELL, Appellant                      Appeal from the 363rd Judicial District
                                                  Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-11-01502-CR          V.                    F09-72926- W).
                                                  Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                      Justices FitzGerald and Richter
                                                  participating.


       Based on the Court's opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered January 11, 2013.




                                                   ROBERT M. FILLMORE
                                                   JUSTICE